Judgment, Supreme Court, New York County, rendered on October 11, 1972, convicting appellant on his plea of guilty of two counts of robbery in the second degree, two counts of assault in the second degree, grand larceny in the third degree, possession of a dangerous weapon and resisting arrest, and sentencing him to an indeterminate term with a maximum of five years, unanimously reversed, on the law, sentence vacated, and defendant remanded for resentence. Where a defendant is indicted on several counts in an indictment containing multiple charges, sentence must be pronounced on each count (CPL 380.20). Defendant is accordingly remanded for sentence in accordance therewith. Concur — MeGivern, P. J., Markewich, Steuer and Capozzoli, JJ.